In an action inter alia to rescind a promissory note and mortgage, defendants Fifth Avenue Cards, Inc., and Irving Cohen appeal from an order of the Supreme Court, Nassau County, dated September 12, 1975, which, inter alia, denied their motion for summary judgment (1) dismissing each of the six causes of action of the amended complaint and (2) on their counterclaims. Order affirmed, with $50 costs and disbursements. Under the facts and circumstances shown, Special *733Term properly denied appellants’ motion for summary judgment. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.